Title: To Alexander Hamilton from Rufus King, 25 August 1796
From: King, Rufus
To: Hamilton, Alexander


London Aug. 25. 1796
Dear sir,
It would have been agreeable to this Government if we would have agreed to the appointment of Doct. Swabey as the fifth commissioner; he is really a very candid and honorable man, but for the same reason that we could not satisfy the Commissioners on the part of G.B. with the appointment of our Country man Colo Trumbull, an equally candid and honorable character, they have been unable to convince us that under all circumstances it would be adviseable that we should accept Doctr. Swabey.

The utmost propriety of conduct has been shewn on both sides, and out of several Names proposed by each, the British Commissioners selected Colo. Trumbull and our Commissioners Doctr. Swabey, as the names to be put in the urn—the lot has decided in our favor, and Colo Trumbull who is on the spot is the fifth Commissioner. The Board being now complete will proceed to Business without unnecessary Delay.
Knowing the immense importance of this Commission to our Commerce, and navigation, I take the earliest Opportunity to give you this information. The surrender of the Posts which has taken place, and the very explicit assurances that I have received from the highest authority in this nation, of a Resolution to carry into Effect the Treaty with the most scrupulous Fidelity, make me anxious that nothing should take place on our side that should furnish even a pretence, much less a Justification, for arresting the further and complete execution of the Treaty—the very extraordinary situation of Europe at this moment should inspire us with great caution; and those whose Property depend on the Treaties being permitted to go into full Effect, should feel, and be influenced by, this Reflection.
Farewell!   Very sincerely yr’s
Rufus King
Col. Hamilton
